Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



	DETAILED ACTION

This communication is in response to: Amendments filed on August 24th, 2022
This action is made Final.
Applicants amended claims 1, 5, 6, 8, 12, 13, 15, and 19.
Applicants added claim 21.
Applicants canceled claim 16
Claims 1-21 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingell et al, US# 8,140,624 B2 (hereinafter Gingell) in view of Powers et al., US PG PUB# 2006/0075079 (hereinafter Powers).
As for independent claim 1:
Gingell shows a method of managing deployment of an application in the cloud, the method comprising:
receiving, by one or more hardware processors of a management system, a configuration associated with a computing resource (4:65-5:8, Gingell shows receiving input to deploy an application. Also see 17:43-63 and Figure 10 shows system administrators selects a plurality of resources and images);
based on the configuration, initiating a deployment process to deploy the application to the computing resource (Gingell shows system administration interacts and deploy the application software images in 5:9-20); 
While Gingell shows a method of managing deployment of a cloud application, Gingell does not specifically show the monitoring progress of the deployment process to deploy the application to the computing resource; causing presentation of a display that indicates the progress of the deployment of the application to the computing resource. In the same field of endeavor Powers teaches the monitoring progress of the deployment process to deploy the application to the computing resource; causing presentation of a display that indicates the progress of the deployment of the application to the computing resource in 0035-0036, 0064, 0175-0177 Figures 17A and 17B. The cited sections show monitor progress and indicating the progress of the deployment .Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Gingell to incorporate the teaching of Powers, thus displaying the user interface displaying the progress of the deployment (0035, 0175-0177, Figures 17A, 17B).
As for dependent claim 2:
Gingell – Powers suggests the method of claim 1, further comprising: causing display of a user interface for receiving the configuration (see Gingell, 16:63-17:2 and 18:17-47 and Figures 12, 14; Powers, 0041, Figure 2).
As for dependent claim 3:Gingell – Powers suggests the method of claim 1, wherein receiving the configuration comprises: receiving a selection of a predefined template; and receiving one or more edits to the predefined template, the one or more edits causing a change to the predefined template (Gingell,17:43-63 and Figure 10 shows system administrators selects a plurality of resources and images; Powers, 0176).As for dependent claim 4:Gingell – Powers suggests the method of claim 1, wherein receiving the configuration comprises receiving a selection of one or more resources (Gingell,17:43-63 and Figure 10 shows system administrators selects a plurality of resources and images; Powers, 0035-0038).As for dependent claim 5:
Gingell – Powers suggests the method of claim 1, wherein the causing presentation of the display that indicates the progress of the deployment occurs in real-time during the deployment (Powers, 0035, 0175-0177, Figures 17A, 17B).As for dependent claim 6:
Gingell shows the method of claim 1, wherein the display that indicates the progress of the deployment comprises a table indicating a result of the deployment (Powers, 0035, 0082-0083, 0175-0177, Figures 17A, 17B).As for dependent claim 7:Gingell – Powers suggests the method of claim 1, further comprising: triggering a roll back the deployment (Gingell, 24:18-33, see roll back delete of the deployment).As for independent claims 8 and 15:Claim 8 and 15 contain substantial subject matter as claimed in claim 1 and are respectfully rejected along the same rationale. 
As for dependent claims 9-14:Claims 9-14 contain substantial subject matter as claimed in claims 2-7 and are respectfully rejected along the same rationale.
As for dependent claims 17-20:Claims 17-20 contain substantial subject matter as claimed in claims 2-5, 7 and are respectfully rejected along the same rationale.
As for dependent claim 21:
Gingell – Powers suggests the method of claim 1, wherein the computing resource comprises one or more of a server, pool, service, device, database, load balancer, or site (Powers, 0036, 0177).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175